DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the orchestration engine for deploying” in claim 19.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciano et al. (US PGPUB US 2013/0074068 A1) in further view of Burckart et al. (US Patent No. 8,799,477 B2).

Regarding claim 1, Ciano teaches the invention substantially as claimed including a method for deploying workloads in a heterogeneous computing environment having a plurality of hosts of a plurality of different types and/or a plurality of monitors of a plurality of different types (¶ [0006]: a virtual server image to be deployable on different types of hypervisors; ¶ [0021]: There may be a plurality of instantiations of a virtual image template on one or more physical machines on one or more hypervisors), the method comprising: 
selecting a master image for deployment of a workload, wherein a plurality of subimages are associated with the master image (¶ [0035] the generating of the virtual image and the set of configuration parameters may be based on using a virtual image template developer. Such virtual image template developer may be a graphical development tool to be used by a programmer or administrator when defining a virtual image template (i.e., master image), its further software components, and its points of variability. The components may comprise an operating system and one or more software applications running on top of the operating system; Fig. 4, ¶ [0050]: a virtual image template may be instantiated in a plurality of virtual sub-images), and the plurality of subimages correspond to at least two of the plurality of different types of hosts and/or the plurality of different types of monitors such that the master image is usable to deploy the workload on at least one of the plurality of hosts (¶ [0006]: a virtual server image to be deployable on different types of hypervisors; Fig. 4, ¶ [0050]; ¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application and an LDAP directory. Virtual image 2, 408, may have a host name B.X.Y.Z running as application, a web application server, and an http-server. A third virtual image, virtual image 3, 410, may have as host name the name C.X.Y.Z running a web application service node agent and a first web application. Another 
determining a first host on which to deploy the workload using the master image (¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application and an LDAP directory.); and 
cloning the associated resources to the first host to initiate the workload thereon (¶ [0027]: the virtual image may be a single image with a capacity to be cloned logically by a setup launch-pad that may connect cloned instances to a hypervisor. In each of the cloned instances, different activated or deactivated--i.e., de-installed--run-time components may be present. They all may have been included in the original virtual image template; ¶ [0031]: the generating of the virtual image may comprise to include activation logic into the virtual image, in particular at generation time of the virtual image. Such activation logic may be used at a later stage, e.g., at deployment time… deploy/clone).

While Ciano teaches deployment of sub-images in different types of hypervisors as cited in at least ¶ [0006]. Ciano does not expressly teach determining a first monitor of the first host to manage the workload; 
determining a first monitor type of the first monitor; 
determining, by an orchestration engine and based on the first monitor type, a first subimage of the plurality of subimages that supports the first monitor.

determining a first monitor of the first host to manage the workload (Col. 3, lines 60-65: hypervisor selection logic 130 using introspection 140 can analyze the annotations 150 of the archive 190 to identify the different application components of the application 170 and also the container version of the container 160. Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120); 
determining a first monitor type of the first monitor (Col. 3, lines 64-67: Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120 already hosting a similar profile of applications and supporting the container version of the container 160); 
determining, by an orchestration engine and based on the first monitor type, a first subimage of the plurality of subimages that supports the first monitor (Col. 2, lines 35-65: As such, determining characteristics of the application includes introspecting the archive of the application to retrieve meta-data indicating at least one of a manifest of applications in the archive, a set of artifacts to be generated by script within the applications, and a container version used to create the applications. In another aspect of the embodiment, identifying a hypervisor hosting a different VM image with an application having in common at least a portion of the determined characteristics includes creating a profile from the characteristics of the application, and identifying a hypervisor hosting a different VM image with a profile mapped to the created profile. Col. 3, lines 53-67: As shown in FIG. 1, an application 170 can be created and packaged into an archive 190. Different annotations 150 can be provided in the archive 190 to indicate not only a manifest of the components of the application 170, but also to indicate a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burckart with the teachings of Ciano to determine utilizing an engine such as a hypervisor selection logic which hypervisor/monitor is the appropriate one to host the VM image. The modification would have been motivated by the desire of ensuring the VM image runs in the appropriate hypervisor therefore ensuring optimal resource utilization.

Regarding claim 2, Ciano teaches wherein the workload is a virtual machine (¶ [0002]: On top of a hypervisor, one or more virtual machines may be deployed).

Regarding claim 3, Burckart teaches wherein the workload is a container (Col. 3, lines 60-65: Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120 already hosting a similar profile of applications and supporting the container version of the container 160).

Regarding claim 4, Ciano teaches further comprising determining which of the plurality of hosts the master image supports (¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… At deployment time, an enhanced launch-pad 404 may be used to perform the process "virtual image template deployment" as described in the context of FIG. 3. As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application and an LDAP directory. Virtual image 2, 408, may have a host name B.X.Y.Z running as application, a web application server, and an http-server. A third virtual image, virtual image 3, 410, may have as host name the name C.X.Y.Z running a web application service node agent and a first web application. Another virtual image (not shown) may have the host name C.X.Y.Z running again a web application service node agent together with a second web application.).

Regarding claim 5, Ciano teaches wherein the master image includes content of the plurality of subimages (¶ [0050] FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images; wherein the virtual image template corresponds to the master image).

Regarding claim 7, Ciano teaches wherein the master image is usable to deploy the workload on all of the plurality of hosts (¶ [0050] FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images).

Regarding claim 8, Burckart teaches wherein the determining of the first host is performed by the orchestration engine using a placement algorithm (Col. 3, lines 64-67: Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120 already hosting a similar profile of applications and supporting the container version of the container 160).

Regarding claim 9, Ciano teaches further comprising: 
determining a second host on which to deploy the workload using the master image (¶ [0060]: In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application and an LDAP directory.).

 In addition, Burckart teaches determining a second monitor of the second host to manage the workload (Col. 3, lines 60-65: hypervisor selection logic 130 using introspection 140 can analyze the annotations 150 of the archive 190 to identify the different application components of the application 170 and also the container version of the container 160. Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120); 
determining a second monitor type of the second monitor (Col. 3, lines 64-67: Thereafter, the hypervisor selection logic 130 can select one of the hypervisors 180 in the distributed computing system 120 already hosting a similar profile of applications and supporting the container version of the container 160); and 
determining, by the orchestration engine and based on the second monitor type, a second subimage of the plurality of subimages that supports the second monitor because the first subimage is incompatible with the second monitor type (Col. 4, lines 29-36: The program code of the hypervisor selection module 300 further can be enabled to match the characteristics of the underlying application to characteristics of an application already deployed in a VM image 150 in a particular hypervisor 240. As such, the particular hypervisor 240 can be selected by the hypervisor solution module 300 to receive deployment of the VM image 250 of the application archive by the cloud broker 260. In this way, efficiencies of deployment can be gained by deploying like applications in VM images 250 to the same hypervisor 240 in the cloud computing cluster 280.).

Claim 10 is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as claim above.

Claim 11 is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as claim above.

Claim 12 is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as claim above.

Claim 13 is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as claim above.

Claim 14 is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as claim above.

Claim 16 is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as claim above.

Claim 17 is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as claim above.

Claim 18 is a media/product type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as claim above.

Regarding claim 19, Ciano teaches a heterogeneous computing environment comprising: 
an orchestration engine (Fig. 4, 404 enhanced launch-pad); 
a first host of a first type that is associated with the orchestration engine, a second host of a second type that is associated with the orchestration engine, wherein the second type is different from the first type (¶ [0060] In FIG. 4 shows a block diagram of how a virtual image template may be instantiated in a plurality of virtual sub-images… At deployment time, an enhanced launch-pad 404 may be used to perform the process "virtual image template deployment" as described in the context of FIG. 3. As a result, starting from one virtual image template, different virtual images 406, 408, 410 may be deployed. Virtual image 1, 406, may for example have a host name A.X.Y.Z running a database application (i.e., first type) and an LDAP directory. Virtual image 2, 408, may have a host name B.X.Y.Z running as application, a web i.e., second type). A third virtual image, virtual image 3, 410, may have as host name the name C.X.Y.Z running a web application service node agent and a first web application. Another virtual image (not shown) may have the host name C.X.Y.Z running again a web application service node agent together with a second web application.); 
a first monitor of a third type that is associated with the first host, a second monitor of a fourth type that is associated with one of the first host and the second host, wherein the fourth type is different from the third type (¶ [0006]: a virtual server image to be deployable on different types of hypervisors); and 
a master image associated with the orchestration engine for deploying a workload onto the first monitor or the second monitor (¶ [0035] the generating of the virtual image and the set of configuration parameters may be based on using a virtual image template developer. Such virtual image template developer may be a graphical development tool to be used by a programmer or administrator when defining a virtual image template (i.e., master image), its further software components, and its points of variability. The components may comprise an operating system and one or more software applications running on top of the operating system; Fig. 4, ¶ [0050]: a virtual image template may be instantiated in a plurality of virtual sub-images).

In addition, Burckart teaches a hypervisor selection for hosting a virtual machine image. Burckart also teaches wherein a first subimage is associated with the master image and is compatible with the third type but not the fourth type, and wherein a second subimage is associated with the master image and is compatible with the fourth type of the second monitor but not the third type of the first monitor (Col. 2, lines 35-65: As such, determining 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burckart with the teachings of Ciano to determine utilizing an engine such as a hypervisor selection logic which hypervisor/monitor is the appropriate one to host the VM image. The modification would have been motivated by the 

Regarding claim 20, Ciano teaches wherein the master image includes the first subimage and the second subimage (¶ [0035] the generating of the virtual image and the set of configuration parameters may be based on using a virtual image template developer. Such virtual image template developer may be a graphical development tool to be used by a programmer or administrator when defining a virtual image template (i.e., master image), its further software components, and its points of variability. The components may comprise an operating system and one or more software applications running on top of the operating system; Fig. 4, ¶ [0050]: a virtual image template may be instantiated in a plurality of virtual sub-images).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ciano and Burckart, as applied to claim 1, in further view of Chen et al. (US PGPUB US 2011/0119662 A1).

Regarding claim 6, Ciano and Burckart does not expressly teach wherein the master image includes addresses for the plurality of subimages.
	
However, Chen teaches wherein the master image includes addresses for the plurality of subimages (Abstract: The firmware image is divided into several partition images. Several available blocks are obtained from the memory. The partition images are stored into the available blocks. Information of the partition images stored in the available blocks is recorded into an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Ciano and Burckart to divide a main image into sub-images and store addresses associated with each. The modification would have been motivated by the desire of allowing reminders of errors in particular images.

Claim 15 is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as claim above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195